Attorneys for Appellant



Susan K. Carpenter

Public Defender of Indiana



Ruth Johnson

Deputy Public Defender

Indianapolis, Indiana



Attorneys for Appellee



Jeffrey A. Modisett

Attorney General of Indiana



Christopher L. LaFuse

Deputy Attorney General

Indianapolis, Indiana





IN THE

INDIANA SUPREME COURT





JEFFREY HAZZARD,

Appellant (Defendant below),



v.



STATE OF INDIANA,

Appellee (Plaintiff below).



)

)	Supreme Court No.

)	18S05-9802-PC-103

)

)	Court of Appeals No.

)	18A05-9611-PC-484

)

)

)





APPEAL FROM THE DELAWARE SUPERIOR COURT

The Honorable Richard A. Dailey, Judge

Cause No. 18D02-9210-CF-73







ON PETITION TO TRANSFER







May 6, 1998

SULLIVAN,  Justice.



In accordance with our decision today in 
State v. Mohler
, No. 87S01-9709-PC-497 (Ind. May 6, 1998), we conclude that the new rule of law announced in 
Bryant v. State
, 660 N.E.2d 290 (Ind. 1995), 
cert. denied
, 117 S. Ct. 293 (1996), is not retroactive under 
Daniels v. State
, 561 N.E.2d 487 (Ind. 1990), and so does not entitle Jeffrey Hazzard to post-conviction relief.



Background



On October 9, 1992, the State charged Jeffrey Hazzard (“Hazzard”) with possession of cocaine,
(footnote: 1) carrying a handgun without a license,
(footnote: 2) resisting law enforcement,
(footnote: 3) and being a habitual offender.
(footnote: 4)  On February 11, 1993, the Indiana Department of Revenue assessed Hazzard a Controlled Substance Excise Tax (“CSET”).
(footnote: 5)  The trial court entered a judgment of civil forfeiture against Hazzard for $5671.47 and his handgun on March 4, 1993.  On August 3, 1993, a jury convicted Hazzard on all charges.  This Court affirmed Hazzard’s convictions on direct appeal.  
Hazzard v. State
, 642 N.E.2d 1368 (Ind. 1994).  Hazzard did not petition the U.S. Supreme Court for certiorari.
(footnote: 6)


On July 22, 1996, Hazzard filed a petition for post-conviction relief claiming that his conviction for possession, assessment of the CSET, and civil forfeiture of his handgun violated double jeopardy protections.  The post-conviction court denied Hazzard’s petition.  Hazzard appealed.  In a memorandum decision, the Court of Appeals reversed the post-conviction court’s denial of relief, holding that the post-conviction court erred in not applying retroactively the rule announced in 
Bryant
, 660 N.E.2d 290  (holding that because CSET is punishment, the Double Jeopardy Clause bars criminal prosecution for the underlying drug offense after CSET has been assessed).
(footnote: 7)  
Hazzard v. State
, No. 18A05-9611-PC-484 (Ind. Ct. App. Dec. 30, 1997).



Conclusion



Having granted transfer, we vacate the opinion of the Court of Appeals pursuant to Ind.Appellate Rule 11(B)(3) and affirm the post-conviction court’s denial of relief for the reasons set forth in 
State v. Mohler
, No. 87S01-9709-PC-497 (Ind. May 6, 1998), also decided today.



SHEPARD, C.J., and DICKSON, SELBY, and BOEHM, JJ., concur.

FOOTNOTES
1: Ind. Code § 35-48-4-1 (1988 & Supp. 1990).


2: Ind. Code § 35-47-2-1 (1988).


3: Ind. Code § 35-44-3-3 (1988).


4: Ind. Code § 35-50-2-8 (1988 & Supp. 1990).


5: Ind. Code §§ 6-7-3-1 to -17 (Supp. 1992).


6: Hazzard’s convictions and sentence became final when he did not file a petition for certiorari within ninety days of this Court’s decision in 
Hazzard v. State
, 642 N.E.2d 1368 (Ind. 1994).  
See
 
Caspari v. Bohlen
, 510 U.S. 383, 390 (1994).


7: The Court of Appeals did not address Hazzard’s argument that the conviction and civil forfeiture together violated the Double Jeopardy Clause.  
United States v. Ursery
, 116 S. Ct. 2136 (1996), seems to make clear that they did not.